DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that since the final rejection of 22 Feb 2021, this Application has been transferred to a different examiner (Harward).

Status of the Claims
Canceled: 3, 6 and 11
Examined herein: 1, 2, 4, 5, 7–10 and 12–22

Withdrawn Rejections
All previously presented rejections are hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 7–10 and 12–22 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to 
Mathematical concepts recited in the claims include "compiling the extracted short fixed length source sub-sequences to determine a frequency of each …"; "using overlaps between the short fixed length source sub-sequences to find a chain of overlaps …" because "the chain of sub-sequence overlaps may take the form of a de Bruijn graph" (specification, p. 20, l. 22), and a de Bruijn graph is a mathematical concept; "determining that the chain of overlaps comprises a cycle"; "using lengths of the spanning sequences to determine a length of the cycle"; and "counting a number of repeat motif copies within each spanning sequence".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving source biological sequence data comprising a collection of source biological sequences …"; "extracting short fixed length source sub-sequences from the collection of source biological sequences"; "identifying the biological signature for the sample"; "analyzing the source biological sequences … to find one or more spanning sequences that span the cycle".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claims 1 and 10 recite additional elements that are not abstract ideas: "the method is performed utilizing at least one processing device comprising a processor coupled to a memory".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract 
Claim 1 also recites the non-abstract element of "presenting the identified biological signature to at least one of a system and a user device".  Presenting or outputting the results of the claimed abstract idea is quintessential insignificant extrasolution activity, which does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic step of presenting results constitutes insignificant extrasolution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 2, 4–9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, et al. (Genomics 2010) and Mittelman, et al. (US 2014/0114582).
Claim 1 is directed to a method comprising:
(a)	"receiving source biological material …"
(b)	"extracting short fixed length source sub-sequences …"
(c)	"identifying the biological signature for the sample …"
(d)	"compiling the extracted short fixed length source sub-sequences …"
(e)	"using overlaps … to find a chain …"
(f)	"determining that the claim of overlaps comprises a cycle"
(g)	"analyzing the source biological sequences … to find one or more spanning sequences that span the cycle …"
(h)	"presenting the identified biological signature …"
Miller teaches
(a)	receiving a set of reads from a sequencing platform (p. 316 § "Next-generation Sequence Data")
(b)	extracting k-mers from the reads (p. 317, top of col. 1)
(c)	assembling the original nucleotide sequence from the reads (p. 316 § "What is an Assembly?")

(e)	generating a de Bruijn graph from the reads (p. 317, mid. of col. 2), which contains k-mers that flank repetitive regions (p. 320, mid. of col. 1; p. 318, Fig. 3c)
(f)	"Cycles are paths that converge on themselves. They are induced by repeats in the target" (p. 318, mid. of col. 1); Euler implements several techniques for handling cycles (p. 320, bot. of col. 2)
(g)	"repeat resolution depends on 'spanners,' that is, single reads that span a repeat instance with sufficient unique sequence on either side of the repeat" (p. 316, mid. of col. 2); Euler threads reads through the graph, thereby identifying "reads spanning a repeat" (p. 320, mid. of col. 2)
(h)	outputting the assembly as a computer file (p. 316 § "What is an Assembly")
Miller does not teach analyzing the reads "using lengths of the spanning sequences to determine a length of the cycle" or "counting the number of repeat motif copies within each spanning sequence", as in element (g) above.
Mittelman teaches a "method for genotyping tandem repeats in sequencing data" (Abstract), which "is implemented as software" (0103; also 0124).  This method includes "selecting flanking reads from the sequence reads in the sequence-read mapping" that "span[] a repeat in the reference sequence in addition to one or more flanking bases on each of the two ends of the repeat" (0048).  "A further step includes extracting a sequence attribute from the flanking-read mapping" (0008) that "may be selected from the group consisting of repeat length, repeat unit size, repeat unit sequence" (0009) and "the number of repeated units" (0096).  Mittelman teaches that "the use of accurately and globally measuring tandem repeats spans medicine, genetics and biotechnology; repeats influence clinical and 
With respect to claim 2, Mittelman teaches determining "the number of sequenced bases within a read separating the non-repetitive flanking boundaries aligned to the reference" (0083).
With respect to claim 4, Miller teaches "all sequencers produce observations of the target DNA molecule in the form of reads" (p. 316, mid. of col. 1) and Mittelman teaches "the sequence reads in the sequence-read mapping may be obtained from sequencing a polynucleotide" (0042), which can be DNA (0035).
With respect to claim 5, Miller teaches "teal genomes present complex repeat structures including tandem repeats" (p. 320, mid. of col. 1) and Mittelman teaches "examples of repeats are the polynucleotide structures known in the art as 'microsatellites,' 'microsatellite repeats,' 'simple sequence repeats (SSRs),' or 'short tandem repeats (STRs)' (0036).
With respect to claim 7, Miller teaches that "all assembly software relies to some extent on the notion of a K-mer. This is a sequence of K base calls, where K is any positive integer" (p. 317, top of col. 1).
With respect to claim 8, Miller teaches massively parallel sequencing (i.e. "next-generation sequences") of whole genomes (p. 316 § "Next-generation Sequence Data").  Mittelman teaches that "the present invention is a system and method for genotyping microsatellite repetitive sequences in whole genome sequencing data" (0007).
With respect to claim 9, Miller teaches that the overlap chain is a de Bruijn graph (p. 317, mid. of col. 2).
With respect to claim 16, Miller teaches that the EULER assembler "detects erroneous base calls by noting low-frequency K-mers" and then "excludes or corrects low-frequency K-mers" (p. 320, top of col. 2).

An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to add the characterization of repetitive sequences, as taught by Mittelman, to the sequence assembly method of Miller, because Mittelman teaches that characterizing repeats has advantageous applications in medicine, forensics, and genetic genealogy.  Alternatively, said practitioner would have been motivated to use the assembly method of Miller to generate sequence assemblies, which is necessary for the practice of the method of Mittelman.  Given that both Miller and Mittelman are directed to analysis of nucleotide sequences, and include specific steps for identifying and characterizing repeat regions within those sequences, said practitioner would have readily predicted that the combination would successfully result in a method of identifying and characterizing repetitive sequences within a genome.  The invention is therefore prima facie obvious.

Claims 10 and 12–15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, et al. (Genomics 2010) and Mittelman, et al. (US 2014/0114582).
Claim 10 is directed to a method comprising:
(a)	"obtaining at least one sequence of nucleic acids from a genome using a k-mer preparation process", the process comprising
(b)	"analyzing source biological sequence data … to extract short fixed length source sub-sequences …"
(c)	"using overlaps … to find a chain …"
(d)	"identifying a genomic signature for the genome …", the process comprising

(f)	"defining a subsequence of nucleic acids …"
(g)	"identifying a repeating sub-pattern of nucleic acids …"
(h)	"determining a number of times …"
(j)	"presenting the identified biological signature …"
Miller teaches
(a)	receiving a set of reads from a sequencing platform (p. 316 § "Next-generation Sequence Data") and extracting k-mers from the reads (p. 317, top of col. 1)
(b)	"all assembly software relies to some extent on the notion of a K-mer. This is a sequence of K base calls, where K is any positive integer" (p. 317, top of col. 1)
(c)	generating a de Bruijn graph from the reads (p. 317, mid. of col. 2), which contains k-mers that flank repetitive regions (p. 320, mid. of col. 1; p. 318, Fig. 3c)
(d)	assembling the original nucleotide sequence from the reads (p. 316 § "What is an Assembly?"), including resolution of repeats (p. 320, mid. of col. 2)
(e–h)	—
(j)	outputting the assembly as a computer file (p. 316 § "What is an Assembly")
Miller does not teach that the generation of the assembly includes identification of the characteristics listed in (e–h) above.
Mittelman teaches a "method for genotyping tandem repeats in sequencing data" (Abstract), which "is implemented as software" (0103; also 0124).  This method includes
(e)	"selecting flanking reads from the sequence reads in the sequence-read mapping" (0048); "a repeat is flanked on both the upstream (5′) side and the downstream (3′) side by flanking bases" (0037), which constitute "a beginning primer and an end primer"

(g)	"a repeat can be characterized by … the sequence of the repeat unit" (0039)
(h)	the repeat can also be characterized by "the number of repeated units" (0096)
Mittelman teaches that "the use of accurately and globally measuring tandem repeats spans medicine, genetics and biotechnology; repeats influence clinical and subclinical phenotypes, are signatures for genomic instability and cancer, and are important markers for forensics and genealogy" (0003).
With respect to claim 12, Mittelman teaches that the repeat can be characterized, which may include determining the number of repeat units, from just the sequence of the flanking read (0009); this suggests that the entire genome need not be assembled.
With respect to claims 13 and 14, Miller teaches that repeats can be resolved by threading reads into the de Bruijn graph (p. 320, mid. of col. 2).
With respect to claim 15, Mittelman teaches that "the system calls the most probable genotype using Bayesian model selection" (0107); "most probable genotype" can include the number of repeat units.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to add the characterization of repetitive sequences, as taught by Mittelman, to the sequence assembly method of Miller, because Mittelman teaches that characterizing repeats has advantageous applications in medicine, forensics, and genetic genealogy.  Alternatively, said practitioner would have been motivated to use the assembly method of Miller to generate sequence assemblies, which is necessary for the practice of the method of Mittelman.  Given that both Miller and Mittelman are directed to analysis of prima facie obvious.

Claims 18–20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller and Mittelman as applied to claims 1 and 16 above, and further in view of Chaisson, et al. (Genome Research 2009).
The combination of Miller and Mittelman teaches using the EULER software system to assemble genomes from short reads, and that EULER "excludes or corrects low-frequency K-mers" (p. 320, top of col. 2).  Neither Miller nor Mittelman teaches that this correction procedure includes the steps recited in claims 18–20 or 22.
Chaisson teaches the EULER-USR software system, which improves EULER to handle short reads and mate-pair data.
With respect to claims 18–20, Chaisson teaches correcting or excluding k-mers having occurrence frequency below a threshold m, and teaches that
In order to choose the multiplicity threshold m, we assume that k-mers are generated from a mixture of two models: one erroneous and the other correct (Fig. 3). If we assume positional independence of errors in reads, the multiplicity of erroneous k-mers follows a Poisson distribution, and the multiplicity of correct k-mers follows a Poisson with a large mean that may be approximated by a Gaussian. We choose m by fitting a Poisson and Gaussian mixture model to the distribution of k-mer multiplicity and finding the first local minimum of this distribution. (p. 338 § "Detecting and error correcting accurate read prefixes")

With respect to claim 22, Chaisson teaches "reads that contain errors or SNPs in the middle create short undirected cycles in the de Bruijn graph called bulges", and further teaches removing these bulges (p. 338 § "Constructing the repeat graph on error-corrected read prefixes").  A "short undirected 
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Miller and Chaisson — that Chaisson describes an version of EULER that has been improved to assemble genomes from short reads with mate pair data — and used EULER-USR to assemble a genome from the read data used by the combination of Miller and Mittelman.  Given that Miller explicitly cites the Chaisson reference as an improved version of EULER, said practitioner would have readily predicted that the combination would successfully result in a method of characterizing repetitive sequences in a genome assembly as claimed.  The invention is therefore prima facie obvious.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, Mittelman and Chaisson as applied to claims 1, 16, 18 and 20 above, and further in view of Press, et al. (Numerical Recipes in C 1997).
Chaisson teaches "fitting a Poisson and Gaussian mixture model to the distribution of k-mer multiplicity" (p. 338 § "Detecting and error correcting accurate read prefixes"), but does not teach that the fitting "utilizes at least one of maximum entropy and Levenberg-Marquardt".
Press teaches that the "Levenberg-Marquardt method … works very well in practice and has become the standard of nonlinear least-squares [parameter optimization] routines", and teaches how to implement the method as software (p. 683 § "Levenberg-Marquardt Method").
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garner, et al. (US 2014/0235456) teaches "methods and systems for assessing microsatellites, for identifying informative microsatellite loci, and for using microsatellite data" (Abstract).  Treangen, et al. (Nature Reviews Genetics 2012) "discuss the computational problems surrounding repeats and describe strategies used by current bioinformatics systems to solve them" (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631